Filed 3/21/22 Monroy v. Alaska Airlines CA2/1
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.



    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SECOND APPELLATE DISTRICT

                                            DIVISION ONE


 DORA MONROY,                                                     B310495

           Plaintiff and Appellant,                               (Los Angeles County
                                                                  Super. Ct. No. 19STCV01220)
           v.

 ALASKA AIRLINES, INC.,

           Defendant and Respondent.




     APPEAL from a judgment of the Superior Court of Los Angeles
County, Daniel M. Crowley, Judge. Affirmed.
     Raymond Ghermezian for Plaintiff and Appellant.
     Worthe Hanson & Worthe, Todd C. Worthe and MacKenzie C.
Foellmer for Defendant and Respondent.

                                    ________________________
      This is a slip and fall case in which the trial court granted a defense
motion for summary judgment. Appellant Dora Monroy was descending
an exterior staircase from an Alaska Airlines, Inc. plane, using the
handrail for support. When her hand came in contact with a clear
slippery substance, her hand slid and she fell. The issue is whether
Monroy presented evidence establishing a triable issue about Alaska’s
knowledge of the slippery spot on the handrail (or, put differently,
whether its inspection was legally sufficient). The trial court found that,
under the circumstances of this case, the inspection was reasonable. We
agree and affirm the judgment.

                       STATEMENT OF FACTS

       On August 14, 2018, Monroy was on an Alaska flight from Seattle
to Burbank. When the plane landed, she exited through its rear door,
stepping first onto a platform, then onto the stairs, her left hand on the
rail as she descended. Her hand encountered something slippery on the
rail (it was clear and not visible); her hand slid, and she fell down the
remaining stairs.

      In January 2019, Monroy sued Alaska; the cities of Burbank,
Glendale, Los Angeles and Pasadena; the County of Los Angeles; and the
Burbank-Glendale-Pasadena Airport Authority, alleging causes of action
for damages on theories of maintaining a dangerous condition (Gov.
Code, § 835), vicarious liability, negligence and premises liability (the
only causes of action against Alaska are those for negligence and
premises liability). Alaska answered, then moved for summary
judgment (Code Civ. Proc., § 437c) on the ground that there is no
evidence that Alaska had (or should have had) notice of the slippery
handrail.

      Alaska has one set of stairs used to deplane passengers from the
back of planes landing at the Burbank airport. On the day Monroy fell,
an Alaska employee, Kimberly Crawford, waited on the ground while the


                                     2
stairs were positioned for the arriving plane. Crawford then walked up
the stairs, looking for any “issues” (periodically using the handrails),
then opened the aircraft door and informed the flight attendant that the
passengers could deplane. Crawford’s inspection was primarily visual,
to ensure the stairs were free of any debris — but she used the handrails
and did not feel or otherwise find any problems. Before Monroy fell,
Crawford stood at the bottom of the stairs, watching 12 to 15 passengers
deplane (none of whom said anything to Crawford about a slippery
railing).

      Monroy opposed Alaska’s summary judgment motion, contending
the inspection was unreasonable because Crawford did not use a
checklist and because no one wiped the handrails before the passengers
deplaned. There is no showing that a checklist was required or that, had
one been used, the result would have been different. Monroy presented
her own declaration, and one from her expert (Eris Barillas) who opined
that, had the handrail been “foreign-substance free,” Monroy would not
have fallen. There was at most a five-minute gap of time between
Crawford’s inspection and Monroy’s fall.

      In November 2020, the trial court granted Alaska’s motion for
summary judgment. After observing that the elements are the same for
premises liability and negligence (duty, breach, causation, damages)
(Castellon v. U.S. Bankcorp (2013) 220 Cal.App.4th 994, 998), the trial
court noted the issue here — that for both causes of action, if a danger
exists, the property owner is under a duty to exercise ordinary care to
make the condition reasonably safe or, if that isn’t possible, to give notice
of the danger. (Bridgman v. Safeway Stores, Inc. (1960) 53 Cal.2d 443,
446.) A plaintiff alleging injuries arising from a dangerous condition (or
opposing a defense motion for summary judgment) must prove the
defendant knew or should have known of the dangerous condition.
(Ortega v. Kmart Corp. (2001) 26 Cal.4th 1200, 1206.)




                                     3
      Based on the evidence discussed above, the trial court found that
Alaska did not know (and should not have known) about the slippery
patch on the handrail — in short, that Alaska did not have actual or
constructive notice of the slippery substance — and that Monroy failed
to present evidence creating a triable issue of material fact about the
reasonableness of Alaska’s inspection. For this reason, Alaska’s motion
for summary judgment was properly granted.

      Monroy appeals from the judgment thereafter entered.

                         LEGAL DISCUSSION

      A.    Standards of review.

       In the trial court, the initial burden is on the moving party to show
there are no triable issues of material fact. (Scalf v. D. B. Log Homes,
Inc. (2005) 128 Cal.App.4th 1510, 1519.) A defendant meets its burden
if it shows that a cause of action has no merit because one or more
elements of that cause of action cannot be established; at that point, the
burden shifts to the plaintiff to show a triable issue of material fact.
(Avivi v. Centro Medico Urgente Medical Center (2008) 159 Cal.App.4th
463, 467.) The existence and scope of a property owner’s duty are legal
questions for the court. (Annocki v. Peterson Enterprises, LLC (2014) 232
Cal.App.4th 32, 36; Hamburg v. Wal-Mart Stores, Inc. (2004) 116
Cal.App.4th 497, 503.)

      On appeal, our review is de novo, meaning we apply the same test
the trial court used (Clark v. Baxter Healthcare Corp. (2000)
83 Cal.App.4th 1048, 1054; Zavala v. Arce (1997) 58 Cal.App.4th 915,
925), liberally construing the evidence and resolving all evidentiary
doubts in Monroy’s favor. (Yanowitz v. L’Oreal USA, Inc. (2005)
36 Cal.4th 1028, 1037; Binder v. Aetna Life Ins. Co. (1999)
75 Cal.App.4th 832, 854.)



                                     4
      B.    There is no triable issue of fact about
            whether Alaska exercised reasonable care.

     Monroy contends there is a triable issue of material fact about
whether Alaska exercised reasonable care in the maintenance of its
property. (Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 840.)
We disagree.

      Uncontroverted evidence establishes that Crawford examined the
stairway, including the handrails, for debris and other hazards (Monroy
does not explain how Crawford or Alaska could possibly have discovered
an invisible slippery patch on one handrail). Although Monroy claims
Crawford should have used a checklist, Monroy does not explain how
that would have helped (and common sense tells us that, by carrying a
checklist at least one of Crawford’s hands would have been encumbered,
making it difficult for her to use the handrail herself). Moreover, as
Crawford watched from a spot at the bottom of the stairs, 12 to 15 people
safely descended the staircase before Monroy, suggesting the slippery
spot was far from obvious.

       We reject Monroy’s assertion that she did not have to show actual
knowledge because the evidence suggests the dangerous condition was
present for a sufficient period of time to charge Alaska with constructive
knowledge. She fails to point to any evidence showing how long it had
been there, and she ignores the fact that Alaska did inspect the stairway
before it was used. And as already noted, at least a dozen people safely
descended the stairs without incident before Monroy fell. No reasonable
jury could determine on these facts that Alaska could or should have
done more than it did. Where, as here, the evidence does not support a
reasonable inference that the hazard existed long enough to be
discovered in the exercise of reasonable care, the issue of notice may be
resolved as a matter of law. (Ortega v. Kmart Corp., supra, 26 Cal.4th
at p. 1207.)




                                    5
      C.    Monroy’s expert’s testimony was considered.

      Monroy contends the trial court failed to consider her expert’s
testimony. The expert’s view was legally irrelevant since a layman
would understand the issue — whether Alaska knew or should have
known about the invisible substance on the handrail. Monroy offers no
authorities or argument to suggest that the answer to this question
required expert testimony.

      The trial court expressly rejected the expert’s effort to shift the
blame for the fall to the steepness of the stairs, a theory that was not
pleaded in Monroy’s complaint. (Nieto v. Blue Shield of California Life
& Health Ins. Co. (2010) 181 Cal.App.4th 60, 74-75.) Monroy’s complaint
raised only one issue, and that was her claim that there was an invisible
slippery substance on the handrail. Her complaint said nothing about
the steepness of the stairs. Monroy could have but did not seek leave to
amend. (Bostrom v. County of San Bernardino (1995) 35 Cal.App.4th
1654, 1663 [summary judgment cannot be defeated by a claim not raised
by the complaint].)

      The trial court correctly concluded that Monroy’s opposition to
Alaska’s motion for summary judgment did not raise a triable issue of
material fact. No reasonable juror could or would find that a
“reasonable” inspection in this case required the inspector to touch every
portion of the staircase, including the handrails, or that Alaska should
have wiped down both handrails before each use.




                                    6
                            DISPOSITION

      The judgment is affirmed. Alaska Airlines shall recover its costs
of appeal.

      NOT TO BE PUBLISHED


                                                VOGEL, J.*


We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




      *  Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.

                                   7